129 Nev., Advance Opinion      41
                       IN THE SUPREME COURT OF THE STATE OF NEVADA


                PENNY BIELAR,                                        No. 57924
                Appellant,
                vs.
                                                                          ;`4
                                                                          ,

                WASHOE HEALTH SYSTEMS, INC., A                            itM
                NEVADA CORPORATION; AND
                WASHOE MEDICAL CENTER, INC., A
                NEVADA CORPORATION,
                Respondents.



                           Appeal from a district court judgment in a contract action.
                Second Judicial District Court, Washoe County; Patrick Flanagan, Judge.
                           Affirmed in part, reversed in part, and remanded.


                Durney & Brennan, Ltd., and Peter D. Durney, Reno,
                for Appellant.

                Lewis & Roca, LLP, and David C. McElhinney, Scott S. Hoffman, and S.
                Paul Edwards, Reno,
                for Respondents.




                BEFORE PICKERING, C.J., HARDESTY and SAITTA, JJ.

                                               OPINION

                By the Court, HARDESTY, J.:

                           Under NRS 439B.260(1), hospitals generally must reduce
                charges by 30 percent to inpatients who lack insurance "or other


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                                                 /3-Ado?5,
                     contractual provision for the payment of the charge by a third party," are
                     not eligible for public medical payment assistance, and arrange within 30
                     days of discharge to pay the hospital bill. 1 The predominant issue for
                     determination in this appeal is whether a settlement agreement with a
                     third-party tortfeasor who allegedly caused the injuries necessitating the
                     medical services is another "contractual provision for the payment of the
                     charge by a third party" rendering the inpatient ineligible for the 30
                     percent statutory discount. Because we conclude that a patient's
                     eligibility is determined at the commencement of hospital services, a later
                     settlement agreement with a third party for the payment of such services
                     does not disqualify the patient for the statutory discount.




                           1-The   pre-2011 version of NRS 439B.260(1) provided:
                                   A major hospital shall reduce or discount the total
                                   billed charge by at least 30 percent for hospital
                                   services provided to an inpatient who:
                                          (a) Has no insurance or other contractual
                                   provision for the payment of the charge by a third
                                   party;
                                          (b) Is not eligible for coverage by a state or
                                   federal program of public assistance that would
                                   provide for the payment of the charge; and
                                          (c) Makes reasonable arrangements within
                                   30 days after discharge to pay his hospital bill.
                                  In 2011, the Nevada Legislature amended subsection (a) to
                     read: "Has no policy of health insurance or other contractual agreement
                     with a third party that provides health coverage for the charge." 2011
                     Nev. Stat., ch. 274, § 2, at 1523.


SUPREME COURT
        OF
     NEVADA

                                                             2
(0) 1947A    4V14>
                                 FACTS AND PROCEDURAL HISTORY
                            Appellant Penny Bielar was involved in an automobile
                accident in 2002, and she received treatment for her injuries at respondent
                Washoe Medical Center, Inc., in April 2003, May 2003, and February
                2005. For her treatment in April and May 2003, Bielar signed the
                hospital's Conditions of Admission and/or Treatment at Washoe Medical
                Center (COA) form. By the terms of the COA, Bielar granted a statutory
                lien to Washoe Medical on any settlement proceeds she obtained from the
                tortfeasor under NRS 108.590 "to the extent of the value of
                medical/[h]ospital services rendered." (Emphasis added.) She also signed
                an Inpatient Payment Arrangements (IPA) form, agreeing to "pay the
                balance in full as result of lien (in the settlement)." The IPA also stated
                that Bielar may "qualify for the 30% discount under NRS 439B.260," if she
                made payment arrangements within 30 days of discharge and held no
                insurance benefits.
                            In January 2005, Bielar signed a second COA form for
                additional inpatient treatment she was to receive in February 2005,
                granting Washoe Medical a second statutory lien. It is undisputed that
                Bielar had no health insurance at the time of her treatments and was
                ineligible for coverage under any state or federal programs. At trial,
                Bielar testified that it was her intent to pay the hospital bills with the
                money she received from the settlement proceeds recovered from her
                personal injury claim.
                            Bielar sued the trucking company that allegedly caused her
                accident; the company's insurer was Great West Casualty Company. In
                May 2003 and March 2005, respondents Washoe Health Systems, Inc.,



SUPREME COURT
        OF
     NEVADA

                                                     3
(0) 1947A
and Washoe Medical 2 filed in the action two separate notices of NRS
108.590 liens 3 against Bielar and Great West for Bielar's medical expenses
incurred at Washoe Medical. The 2003 lien amounted to approximately
$32,000, and the 2005 lien amounted to approximately $94,000.
              In May 2005, Bielar settled her case against the trucking
company. Great West agreed to pay Bielar $1.3 million, and in exchange,
Bielar "agree[d] to indemnify and hold harmless [Great West] from any
and all liens by healthcare providers,. . . known or unknown due to the
[accident]." According to Great West, the settlement payment "was to
include all elements of damages" and Bielar's counsel "was going to resolve
the liens." Great West also understood that "$500,000 of that sum was for
past, present, and future medicals." Great West sent Bielar's counsel a
lump-sum check for $1.3 million.




      2We  will refer to Washoe Health Systems, Inc., and Washoe Medical
Center, Inc., collectively as Washoe Medical unless otherwise necessary.

      3 NRS   108.590(1) states, in pertinent part, that if a
              person receives hospitalization on account of any
              injury, and. . claims damages from the person
              responsible for causing the injury, the hospital has
              a lien upon any sum awarded the injured
              person. . . by a settlement. . . to the extent of the
              amount due the hospital for the reasonable value of
              the hospitalization rendered before the date
              of. . . settlement.
(Emphasis added.)




                                        4
                             Subsequently, Washoe Medical sued Great West for
                satisfaction of the 2003 and 2005 liens. And, because Bielar had a
                contractual obligation to indemnify Great West, she tendered to Washoe
                Medical all money that it asserted was due on the liens.
                             Bielar then filed a complaint against Washoe Medical,
                disputing the amount of medical charges she incurred for treatment she
                received at the hospital. She asserted eight claims sounding in contract
                and tort. Her underlying arguments were twofold: first, she claimed that
                Washoe Medical failed to reduce their charges by 30 percent as required
                by NRS 439B.260(1), and second, she claimed that Washoe Medical
                charged her an unreasonable amount for the goods and services she
                received and/or improperly charged her for goods and services she did not
                receive.
                             Both parties eventually filed motions for summary judgment.
                Bielar sought a ruling from the district court that she qualified for a
                discOunt of the charges under NRS 439B.260. Washoe Medical contended
                that Bielar lacked standing to bring her lawsuit because the settlement
                agreement qualified as a "contractual provision for the payment of the
                charge by a third party" under NRS 439B.260(1)(a). Washoe Medical
                further argued that Bielar was ineligible for the discount under NRS
                439B.260(1) because the two liens attached only to the settlement
                proceeds paid by Great West and Bielar failed to satisfy NRS
                439B.260(1)(c) by making reasonable arrangements within 30 days after
                discharge to satisfy her hospital bill.
                             The district court denied Bielar's motion and granted Washoe
                Medical's motion, holding that the settlement agreement was a
                "contractual provision for the payment of the charge by a third party"

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                          5
                  within the meaning of NRS 439B.260(1)(a). It further held that Bielar
                  lacked standing to bring her lawsuit, reasoning that she was not damaged
                  by Washoe Medical's refusal to discount the liens because the debt
                  attached to the settlement proceeds paid by Great West and, thus, the
                  settlement proceeds used to satisfy that debt belonged to Great West.
                  Bielar appealed this order.
                              This court entered an order reversing the district court's order.
                  See Bielar v. Washoe Health Sys., Inc.,       Docket No. 50859 (Order of
                  Reversal and Remand, June 23, 2009). This court held that Bielar had
                  standing to assert her NRS 439B.260(1) discount claim as she presented
                  sufficient facts to establish a logical nexus between her and her claim and
                  an interest in its adjudication. Additionally, this court remanded the
                  matter for further proceedings after determining that undeveloped issues
                  remained concerning "the reasonableness of the hospital lien amount";
                  "whether [Great West] and Bielar intended the gross settlement amount
                  to pay the entire non-discounted hospital lien"; and "whether Bielar's
                  assignment of any potential tort recovery affects the statutory discount."
                  In a subsequent order, this court clarified that the undeveloped issues
                  "address the statutory interpretation issue on appeal" and stated that on
                  remand "the district court should determine how these issues affect
                  Bielar's claim to the NRS 439B.260 discount."          Id. (Order Denying
                  Rehearing and Clarifying Order, September 2, 2009).
                              On remand, Bielar argued that the COA's assignment clause
                  was unconscionable as a matter of law and did not affect the statutory
                  discount. She also argued that her eligibility for the statutory discount
                  was unaffected by the settlement agreement because she was uninsured at
                  the time of the rendition of her treatments. Washoe Medical maintained

SUPREME COURT
        OF
     NEVADA


(0) 1947A     s
                      that the COA affected Bielar's ability to request the statutory discount
                      and that she was not entitled to the statutory discount based on the
                      settlement agreement.
                                  In July 2010, the district court entered an order on remand.
                      Although it declined to address Bielar's contention that the COA's
                      assignment clause was unconscionable, the district court did conclude that
                      the execution of the assignment clause did not deprive Bielar of eligibility
                      for the statutory discount. Moreover, it held that whether the parties
                      intended for the settlement proceeds to pay the full lien amount had no
                      material effect regarding the application of NRS 439B.260. Finally, it held
                      that the reasonableness of the lien amount was irrelevant to its
                      determination of Bielar's eligibility for the statutory discount. However,
                      the district court once again reasoned that Bielar was ineligible for the
                      statutory 30-percent discount because her settlement agreement
                      constituted an "other contractual provision for the payment of the charge
                      by a third party" under NRS 439B.260(1)(a). It also found that Bielar was
                      "clearly entitled to challenge the reasonableness of the lien amount under
                      NRS 108.590." Accordingly, the district court dismissed Bielar's claims for
                      the statutory discount and proceeded to trial on the remaining accounting
                      claim challenging the general reasonableness of the lien amount.
                                  A jury trial was held on Bielar's accounting claim, during
                      which she presented two witnesses. Dr. Gerard Anderson, a healthcare
                      finance expert, testified that Medicare payments plus 25 percent
                      represents the ceiling of hospital billing reasonableness. He also testified
                      that Washoe Medical realized a 185-percent profit margin on Bielar's total
                      bill, whereas the overall profit margin for the hospital industry is about 5
                      percent. Finally, he testified that hospitals do not disclose their master

SUPREME COURT
        OF
     NEVADA

                                                            7
(0) 1947A    •g&:7)
billing files to the public, so a person cannot determine the reasonableness
of a medical charge by comparing the price for goods and services offered
at different hospitals. Additionally, Paula Polek, a billing auditor,
testified that Bielar was overcharged approximately $3,800. 4
             At the conclusion of Bielar's case in chief, Washoe Medical
moved for judgment as a matter of law pursuant to NRCP 50(a)(1). The
district court granted the motion and subsequently entered an order in
February 2011. It found that the evidence presented at trial
demonstrated that Bielar intended for the settlement proceeds to pay the
full amount of the medical liens and that the COA "was valid and
binding." Further, the court found that since Great West earmarked
$500,000 in special damages for Bielar's past and future medical expenses,
Great West paid Washoe Medical's liens directly. Based on its findings,
the district court reasoned that "decreasing [Bielar's] medical special
damages would not serve to increase her general damages. Thus, as a
matter of law [Bielar could not] show that she [was] entitled to the
damages she s [ought] and no recovery may be awarded to her." The court
also found that Bielar did not present sufficient evidence to show that the
amounts billed by the hospital were unreasonable. Bielar appeals,
challenging both the July 2010 and the February 2011 district court
orders.




      4 Itappears that Washoe Medical conceded the error during trial and
later adjusted its billing statements accordingly.




                                      8
                               DISCUSSION
            Because we conclude that Bielar had a right to recover from
Washoe Medical under the COA, the IPA, and the lien statute, we must
determine whether Bielar was eligible for the billing discount under NRS
439B.260(1). We conclude that the phrase "other contractual provision for
the payment of the charge by a third party" does not include a later
settlement agreement with a third-party tortfeasor, and we thus reverse
the district court's finding that Bielar was ineligible for the statutory
discount. However, we reject Bielar's contention that the district court
erred by granting Washoe Medical's NRCP 50(a)(1) motion. Bielar failed,
with one exception, to proffer sufficient evidence at trial to prove that the
specific amounts Washoe Medical charged for medical services and goods
were unreasonable.

The district court erred by ruling that Bielar could not recover damages
from Washoe Medical
            The district court concluded that Bielar was not entitled to
recover damages because she intended to pay the full amount of Washoe
Medical's claim from the settlement proceeds received from Great West,
and decreasing Bielar's medical damages would not increase her general
damages under the settlement agreement. We disagree.
            "Contract interpretation is subject to a de novo standard of
review." May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005).
"A basic rule of contract interpretation is that lelvery word must be given
effect if at all possible." Musser v. Bank of Am., 114 Nev. 945, 949, 964
P.2d 51, 54 (1998) (alteration in original) (quoting Royal Indem. Co. v.
Special Serv. Supply Co., 82 Nev. 148, 150, 413 P.2d 500, 502 (1966)). "A




                                      9
                court should not interpret a contract so as to make meaningless its
                provisions." Id. (quoting Phillips v. Mercer, 94 Nev. 279, 282, 579 P.2d
174, 176 (1978)).
                             Our examination of the language of the contracts at issue here
                shows that under the IPA, Bielar agreed to pay Washoe Medical's liens
                from any settlement proceeds she recovered from her personal injury
                claim against the trucking company and Great West. By executing the
                COA, Bielar granted statutory liens to Washoe Medical for the "reasonable
                value" of the medical services rendered by Washoe Medical pursuant to
                NRS 108.590.
                            Thus, when Bielar executed the COAs and the IPAs, the
                parties recognized she may be eligible for the 30-percent statutory
                discount, and Bielar granted liens to Washoe Medical agreeing to
                compensate the hospital for the "reasonable value" of the hospital charges
                from any settlement proceeds she derived from her personal injury claim.
                In fact, Bielar confirmed her intention at trial.
                            We conclude that the district court failed to consider the
                express provisions of those agreements and NRS 108.590 when it
                concluded that Bielar intended to pay the full amount of Washoe Medical's
                claim from the proceeds obtained under the settlement agreement with
                Great West. Although Bielar did enter into a settlement agreement with
                Great West in which she agreed to indemnify Great West "from any and
                all liens by healthcare providers," the agreements she reached with
                Washoe Medical governed her obligation to pay Washoe Medical's claim
                and any reduction in medical expenses was irrelevant to the settlement
                agreement with Great West. Thus, we conclude that by the express terms



SUPREME COURT
         OF
       NEVADA
   •
                                                       10
(0) 1947A
                of the COA and the IPA, Bielar was entitled to seek the 30-percent
                statutory discount allowed under NRS 439B.260(1) and to exercise her
                right to challenge the reasonable value of the hospital charges pursuant to
                NRS 108.590.

                      The district court erred by ruling that Bielar was ineligible for the
                      billing discount under NRS 439B.260(1)
                            We next consider whether Bielar qualified for the statutory
                discount under NRS 439B.260(1). Bielar argues that the district court
                erred by ruling in its July 2010 order that she was ineligible for NRS
                439B.260(1)'s discount based upon the settlement agreement she entered
                into with the trucking company and Great West. 5 Specifically, Bielar
                asserts that she satisfied subsection (a) of NRS 439B.260(1) because the
                settlement agreement does not qualify as an "other contractual provision
                for the payment of the charge by a third party," the lack of which is
                required to obtain the statutory discount. Washoe Medical, however,
                insists that Bielar's settlement agreement with Great West renders Bielar
                ineligible to receive the discount.



                      5Bielar also argues that the district court violated the law of the case
                doctrine in its July 2010 order. See Hsu v. Cnty. of Clark, 123 Nev. 625,
                629, 173 P.3d 724, 728 (2007) (stating that the law of the case doctrine
                requires that "the law or ruling of a first appeal must be followed in all
                subsequent proceedings, both in the lower court and on any later appeal");
                Gonski v. Second Judicial Dist. Court, 126 Nev. „ 245 P.3d 1164,
                1168 (2010) ("[Questions purely of law are reviewed de novo."). We
                conclude that the district court's rulings on remand were not inconsistent
                with our order reversing and remanding Bielar's earlier appeal; thus, the
                district court did not violate the law of the case doctrine in its July 2010
                order.



SUPREME COURT
        OF
     NEVADA

                                                      11
(0) 1947A
               The IPA agreement Bielar executed with Washoe Medical
specifically provided Bielar a right to the 30-percent discount as long as
the statutory requirements of NRS 439B.260 were met. Determining
whether a patient is eligible for NRS 439B.260(1)'s billing discount when
he or she receives hospital services and later enters into a settlement
agreement with a third party that includes an amount for such services
requires this court to interpret the statute. "Statutory construction is a
question of law, which this court reviews de novo." Kay v. Nunez, 122 Nev.
1100, 1104, 146 P.3d 801, 804 (2006). In interpreting statutes, we
examine the statute's language and context to determine whether it has a
plain and unambiguous meaning.        Gold Ridge Partners v. Sierra Pac.
Power Co., 128 Nev. „ 285 P.3d 1059, 1062-63 (2012). If the text of
a statute is unambiguous, we need not look beyond it. Beazer Homes Nev.,
Inc. v. Eighth Judicial Dist. Court, 120 Nev. 575, 579-80, 97 P.3d 1132,
1135 (2004).
               Before 2011, NRS 439B.260(1) provided that major hospitals
must provide a 30-percent discount for inpatient services when the patient
(a) "[h] as no insurance or other contractual provision for the payment of
the charge by a third party," (b) is not eligible for a government public
assistance program that would cover such charge, and (c) reasonably
arranges to pay the bill within 30 days after discharge. Thus, as a
noninsured patient who received hospital services when this version of the
statute was in effect, Bielar was disqualified under subsection (a) only if
her settlement agreement constituted a "contractual provision for the
payment of the charge by a third-party."




                                     12
                            We conclude that Bielar qualifies for the statutory discount for
                two reasons. First, the plain language of the statute states in present-
                tense language that major hospitals must provide the 30-percent discount
                for charges to "an inpatient who.           [h]as no insurance or other
                contractual provision for the payment of the charge by a third party."
                NRS 439B.260(1) (emphasis added). See United States v. Wilson, 503 U.S.
329, 333 (1992) (indicating that verb tense is significant in construing
                statutes). Thus, a patient's eligibility for the 30-percent discount is
                determined at the time of the rendition of the hospital services and a later
                agreement with a third-party tortfeasor for claims arising out of such
                services cannot be included in the phrase "[hi as . . other contractual
                provision for the payment of the charge by a third party."
                            Second, because a settlement agreement is a contract, see May
                v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005), the question
                that follows is whether a term in a settlement agreement requiring a
                defendant's insurer to pay the injured party's medical expenses in
                settlement of an ongoing action constitutes a provision "for the payment of
                the charge." The purpose of a settlement agreement is typically to
                exchange money for a release of claims. See 53 Am. Jur. Trials 1 §§ 28,
                262 (1995). By filing a claim, one seeks damages "as compensation for loss
                or injury." Black's Law Dictionary 281-82, 445 (9th ed. 2009) (defining,
                respectively, "claim" as a "demand for money" and "damages" as "[m]oney
                claimed by, or ordered to be paid to, a person as compensation for loss or
                injury"). Thus, while a settlement agreement may be a contract, and the
                money exchanged under a term of the settlement agreement might include
                amounts for medical expenses as part of the requested or agreed-upon
                damages, the purpose of such a term is not to pay hospital bill charges, but

SUPREME COURT
        OF
     NEVADA

                                                     13
(0) 1947A
                 rather to compensate a plaintiff or potential plaintiff for loss or injury in
                 order to obtain a release of claims. In that regard, a settlement agreement
                 is more akin to a judgment than a contract to pay hospital bills.     See 53
                 Am. Jur. Trials 1 § 41 (1995) ("A valid compromise agreement has many of
                 the attributes of a judgment."). Indeed, neither a settlement agreement
                 nor a judgment is necessarily dependent upon the hospital charges, but
                 rather, both are more generally set in an amount to compensate the
                 plaintiff or potential plaintiff for alleged injuries and will typically
                 encompass amounts for several types of damages, including
                 reimbursement for past and future medical expenses. Thus, a settlement
                 agreement's provision for medical expenses is broader than, and different
                 from, a contractual provision directly for the payment of hospital charges.
                             The legislative history of NRS 439B.260(1)(a) confirms that
                 that provision was intended to apply to anybody receiving inpatient
                 services who is not insured under a health insurance policy or similar
                 device. See, e.g., Senate Journal, 66th Leg., at 1356 (Nev., June 17, 1991)
                 ("[T]here's a rollback of 30 percent for all of those people who have no
                 insurance coverage or no state coverage." (Senator Rawson)); id. at 1361
                 ("In order to get this [30-percent] reduction, you must (a) have no
                 insurance." (Senator Cook)). Insurance is generally a contract by which
                 an insurer indemnifies the insured against risk of loss, and the insured is
                 the specific person covered by the insurance policy.            Black's Law
                 Dictionary 870, 879 (9th ed. 2009) (defining, respectively, "insurance" and
                 "insured"); 43 Am. Jur. 2d. Insurance § 1 (2003). Receiving insurance
                 proceeds from a third-party liability policy under a settlement agreement
                 does not render the recipient insured.



SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      14
        ,•   •
                            Further, the 2011 amendments to NRS 439B.260 and the
                commentary surrounding them support the conclusion that the discount is
                owed to any patient not covered under a health insurance or similar
                policy. NRS 439B.260 now provides, in relevant part, that

                                   1. A major hospital shall reduce or discount
                            the total billed charge by at least 30 percent for
                            hospital services provided to an inpatient who:
                                   (a) Has no policy of health insurance or
                            other contractual agreement with a third party
                            that provides health coverage for the charge;
                                   ....
                                   5. As used in this section, "third party"
                            means:
                                  (a) An insurer, as that term is defined in
                            NRS 679B.540;
                                  (b) A health benefit plan, as that term is
                            defined in NRS 689A.540, for employees which
                            provides coverage for services and care at a
                            hospital;
                                  (c) A participating public agency, as that
                            term is defined in NRS 287.04052, and any other
                            local governmental agency of the State of Nevada
                            which provides a system of health insurance for
                            the benefit of its officers and employees, and the
                            dependents of officers and employees, pursuant to
                            chapter 287 of NRS; or
                                  (d) Any other insurer or organization
                            providing health coverage or benefits in
                            accordance with state or federal law.
                            The term does not include an insurer that provides
                            coverage under a policy of casualty or property
                            insurance.
                Thus, under the revised version of the statute, a person is only
                disqualified under subsection (a) if she has a health insurance policy or an
                agreement with an insurer, a health benefit plan, or a public agency that


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                     15
                                                                  L7Va412.4
                provides her with health coverage. A settlement agreement with a third
                party's casualty insurance company to pay damages in order to obtain a
                release of a claim plainly would not constitute a health insurance policy or
                an agreement to provide health coverage. Moreover, these amendments
                were enacted to specifically negate any argument that receiving proceeds
                from a third-party tortfeasor's insurance policy could disqualify a patient
                from receiving the discount. 6
                             "Where a legislature amends a former statute, or clarifies a
                doubtful meaning by subsequent legislation, such amendment or
                subsequent legislation is strong evidence of the legislative intent behind
                the first statute." 2B Norman J. Singer &           J.D. Shamble Singer,
                Sutherland Statutory Construction § 49:10, at 129 (7th ed. 2012); see also
                Pub. Emps.' Benefits Program v. Las Vegas Metro. Police Dep't, 124 Nev.
138, 157, 179 P.3d 542, 554-55 (2008) (stating that when the Legislature
                clarifies a statute "through subsequent legislation, we may consider the
                subsequent legislation persuasive evidence of what the Legislature
                originally intended"). We conclude that the amendments to NRS 439B.260




                      6 1n the legislative history of the amendments, the commentary
                emphasizes that the statutory discount is intended to apply to all
                uninsured persons and that any right to payment resulting from an
                accident does not disqualify the patient from the statutory discount. See
                Hearing on S.B. 300 Before the Assembly Health and Human Services
                Comm., 76th Leg. (Nev., May 16, 2011) (explaining that the bill was
                intended to clarify the existing statute to prevent hospitals from refusing
                to discount the bills of a patient based on an expectation that the patient
                might someday obtain payment from the automobile insurance of a third-
                party tortfeasor).


SUPREME COURT
        OF
     NEVADA

                                                     16
(0) 1947A
were intended to clarify that the statute does not apply in instances such
as this, where a hospital claims that a settlement agreement entitling the
plaintiff to insurance proceeds as compensation for her injuries
disqualifies her from receiving the 30-percent statutory discount.
            Bielar sued the trucking company for damages arising from
her personal injury claims. Bielar's settlement agreement was entered
into "to provide for certain payments in full settlement and discharge of all
claims," and it recited that the amounts paid "constitute damages on
account of personal physical injuries." Conversely, the settlement
agreement did not provide for Great West to pay specific hospital charges
or to generally provide Bielar with health coverage. Accordingly, we
conclude that this was not a contract for the payment of Bielar's hospital
charges within the meaning of NRS 439B.260(1), and Bielar was eligible
for the statute's discount. Because we conclude that Bielar was eligible for
the statutOry discount, we now turn to whether the district court erred by
granting Washoe Medical's NRCP 50(a)(1) motion at the conclusion of
Bielar's presentation of evidence at trial.

      The district court did not err by granting Washoe Medical's NRCP
      50(a)(1) motion
            At the conclusion of Bielar's case in chief, Washoe Medical
moved for judgment as a matter of law pursuant to NRCP 50(a)(1), which
the district court granted. Bielar argues that the district court
erroneously relied upon improper findings to conclude that her accounting
claim was meritless.
            This court reviews the district court's order granting an NRCP
50(a) motion de novo. Nelson v. Heer, 123 Nev. 217, 223, 163 P.3d 420,
425 (2007). "Under NRCP 50(a)(1), the district court may grant a motion



                                      17
                for judgment as a matter of law if the opposing party has failed to prove a
                sufficient issue for the jury, so that his claim cannot be maintained under
                the controlling law."   Id. at 222, 163 P.3d at 424 (internal quotations
                omitted). "In. . . deciding whether to grant a motion for judgment as a
                matter of law, the district court must view the evidence and all inferences
                in favor of the nonmoving party."     Id.   To overcome a motion brought
                pursuant to NRCP 50(a), "the nonmoving party must have presented
                sufficient evidence such that the jury could grant relief to that party." Id.
                at 222-23, 163 P.3d at 424.
                            The district court found that even if the hospital's charges
                were excessive, Bielar failed to demonstrate that the charges were
                unreasonable. We agree. Bielar's medical expert, Dr. George Anderson,
                testified as to what the hospital's profit margin should be and the
                reasonableness of hospital charges in general. But, Dr. Anderson did not
                offer any testimony as to whether the specific amounts Washoe Medical
                charged for medical services and goods rendered to Bielar were
                reasonable. There is no other evidence in the record—from Dr. Anderson
                or another source—to demonstrate that those charges were significantly
                higher than, or that Bielar would have been charged a significantly
                reduced rate from, another hospital situated within the region or in
                Nevada.
                            Viewing the evidence presented at trial and all inferences in
                the light most favorable to Bielar, we conclude that she failed to
                sufficiently prove the unreasonableness of Washoe Medical's charges for
                medical services and goods rendered such that the jury could have found
                in her favor. See Foster v. Dingwall, 126 Nev. „ 227 P.3d 1042,



SUPREME COURT
        OF
     NEVADA

                                                     18
(0) 1947A
                1050-51 (2010) (indicating that a plaintiff must demonstrate damages to
                prevail on an accounting claim). Accordingly, we conclude that the district
                court properly granted Washoe Medical's NRCP 50(a)(1) motion. 7
                However, because Washoe Medical conceded at trial that it overbilled
                Bielar $3,801.23, we conclude that Bielar is entitled to recover that
                amount.

                                              CONCLUSION
                              For the foregoing reasons, we reverse that portion of the
                district court's July 2010 order holding that Bielar assigned her rights to
                Great West and that she was ineligible for the billing discount under NRS
                439B.260(1)(a), and we remand this matter for further proceedings
                consistent with this opinion. However, because we conclude that Bielar
                failed to sufficiently prove the unreasonableness of Washoe Medical's
                charges for medical services and goods rendered, we affirm the district
                court's February 2011 order granting Washoe Medical's NRCP 50(a)(1)




                      7 The district court also found that Bielar presented insufficient
                evidence showing that the amounts Washoe Medical actually billed Bielar
                were unreasonable. Bielar argues, for the first time in her reply brief, that
                this finding was also in error. We decline to consider this argument. See
                Francis v. Wynn Las Vegas, L.L.C., 127 Nev. , n.7, 262 P.3d 705,
                715 n.7 (2011) (citing Weaver v. State, Dep't of Motor Vehicles, 121 Nev.
494, 502, 117 P.3d 193, 198-99 (2005)) ("[A]rguments raised for the first
                time in an appellant's reply brief need not be considered."). Bielar also
                argues that the district court misapplied NRS Chapter 108 in deciding to
                grant Washoe Medical's NRCP 50(a)(1) motion; however, we conclude that
                this argument is meritless because the district court did not grant the
                motion based upon those grounds.


SUPREME COURT
        OF
     NEVADA

                                                     19
(0) 1947A
motion, with the exception that Bielar is entitled to recover the $3,801.23
Washoe Medical conceded at trial that it overbilled Bielar. 8



                                        /                           J.
                                     Hardesty

We concur:


                                C.J.




                                J.




       8 In the concluding paragraph of her opening brief, Bielar requests
that if this matter is remanded, that it be reassigned to another district
court judge because Judge Flanagan's refusal to follow this court's
directives and his improper granting of Washoe Medical's NRCP 50(a)(1)
motion "exhibit[ed] a 'probability of bias,' which. . . implicates due process
considerations." We reject this request. Although we have concluded that
the district court improperly granted Washoe Medical's motion, the record
reflects that Judge Flanagan's decisions were unbiased, well-reasoned,
and thorough. Thus, Bielar has failed to demonstrate any impartiality or
impropriety on the part of Judge Flanagan, or show that her due process
rights were violated. See NCJC Canon 1, Rule 1.2 ("A judge shall act at all
times in a manner that promotes public confidence in the independence,
integrity, and impartiality of the judiciary and shall avoid impropriety and
the appearance of impropriety."); see also Caperton v. A.T. Massey Coal
Co., 556 U.S. 868, 876 (2009) ("It is axiomatic that [a] fair trial in a fair
tribunal is a basic requirement of due process. As the Court has
recognized, however, most matters relating to judicial disqualification [do]
not rise to a constitutional level." (alterations in original) (citation and
internal quotations omitted)).




                                       20